DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 does not further disclose what the barrier is formed from, and therefore does not further limit claim 13 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gompel et al. (6,264,641).
With respect to claim 1, Van Gompel discloses a disposable absorbent underwear product, as shown in figure 3, comprising a garment layer 40 and an absorbent insert 32 disposed on the garment layer 40. The absorbent insert has a fluid-permeable top layer 28, an absorbent core 48, and a fluid-impermeable base layer 30, as shown in figure 5. The base layer 30 has a first and second terminal end 82, the first end of the absorbent core 48 being spaced apart from the first terminal end of the base layer, as shown in figures 3 and 3D. A nonwoven patch 52, as disclosed in column 21, lines 43-47, is disposed on and covers the first terminal end of the base layer 30, as shown in figure 3D. The nonwoven patch 52 has a first portion adhered to the top layer of the absorbent insert and the garment layer, as shown in figure 3 and disclosed in column 16, lines 12-25. A second portion bounded by the first portion along attachment zones 42 and 44, as shown in figure 3, the second portion being unadhered to the top layer of the absorbent insert, as disclosed in column 17, lines 10-17. While Van Gompel does not explicitly disclose a pouch with an opening, the unadhered edge 63 of the nonwoven patch 52 inherently creates an opening to a pouch therein. A barrier 44 is disposed through the first portion of the nonwoven pouch 52 and the top layer 28, and is disposed between the first end of the absorbent core 48 and the first terminal end 82 of the base layer 30 of the absorbent insert 32, as shown in figure 3. The barrier 44 is configured to direct fluid flow and militate against fluid overflow, as disclosed in column 21, lines 12-15.
Van Gompel discloses all aspects of the claimed invention with the exception of the barrier connecting to the base layer of the absorbent insert. However, Van Gompel discloses in column 21, lines 12-15, the desire for the barrier to resist passage of liquid from the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the barrier of Van Gompel connect to the base layer of the absorbent insert to achieve the predictable result of further resisting passage of liquid from the absorbent core through the terminal ends of the absorbent insert.
With respect to claim 2, the base layer 30 has a perimeter and the entirety of the second portion (i.e. inside attachment zones 42 and 44) is within the perimeter, as shown in figure 3. 
With respect to claim 3, the patch 52 is adhered to the garment layer 40 adjacent three sides of the absorbent insert 32, as shown in figure 3.
With respect to claim 4, first and second leg cuffs 34 are disposed on opposing sides 20 of the absorbent core 48, as shown in figure 3.
With respect to claim 8, Van Gompel discloses in column 21, lines 34-37, that the barrier 44 is substantially conterminous with the lateral width of the absorbent insert 32. Since the base layer 30 has a width that is also coterminous with the lateral width of the absorbent insert 32, as shown in figure 2A, the barrier length is therefore equal to the base layer width.
With respect to claim 10, the barrier 44 is continuous along the lateral width of the absorbent insert, as disclosed in column 21, lines 34-37, and therefore is disposed across the entirety of the base layer width.
With respect to claim 11, the patch 52 has a width and the barrier 44 has a length that is less than the width of the patch 52, as shown in figure 3.
With respect to claim 12, the first portion of the patch 52 is disposed outward of attachment areas 42 and 44, as shown in figure 3, and therefore forms a generally U-shape with a pair of arms extending on either side of the second portion.
With respect to claims 13-14, Van Gompel discloses in column 21, lines 25-26, that the barrier comprises adhesive, but does not disclose the adhesive is a construction hotmelt. The Examiner takes Official Notice that hotmelt adhesives are commonly used in the construction of absorbent garments, and that it would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive of Van Gompel a construction hotmelt adhesive to achieve the predictable result of an adhesive that creates a secure bond.
With respect to claim 15, the nonwoven patch 52 is formed from a substantially fluid-impermeable material, as disclosed in column 21, lines 64-66.
With respect to claim 16, the nonwoven patch 52 is a first nonwoven patch, and the product further includes a second nonwoven patch 53 disposed on and covering the second terminal end of the base layer, as shown in figure 3. The second nonwoven patch 53 has a first portion adhered to the top layer of the absorbent insert and the garment layer, as shown in figure 3 and disclosed in column 16, lines 12-25. A second portion bounded by the first portion along attachment zones 42 and 44, as shown in figure 3, the second portion being unadhered to the top layer of the absorbent insert, as disclosed in column 17, lines 10-17. While Van Gompel does not explicitly disclose a pouch with an opening, the unadhered edge 63 of the second nonwoven patch 53 inherently creates an opening to a pouch therein.
With respect to claim 17, the opening 63 of the second nonwoven patch 53 faces the opening 65 of the first nonwoven patch 52, as shown in figure 3.
With respect to claim 18, a second barrier 44 is disposed through the first portion of the nonwoven pouch 53 and the top layer 28, and is disposed between the first end of the absorbent core 48 and the first terminal end 82 of the base layer 30 of the absorbent insert 32, as shown in figure 3. The second barrier 44 is configured to direct fluid flow and militate against fluid overflow, as disclosed in column 21, lines 12-15.
Van Gompel discloses all aspects of the claimed invention with the exception of the second barrier connecting to the base layer of the absorbent insert. However, Van Gompel discloses in column 21, lines 12-15, the desire for the barrier to resist passage of liquid from the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the second barrier of Van Gompel connect to the base layer of the absorbent insert to achieve the predictable result of further resisting passage of liquid from the absorbent core through the terminal ends of the absorbent insert.
With respect to claim 20, Van Gompel discloses a disposable absorbent underwear product, as shown in figure 3, comprising a garment layer 40 and an absorbent insert 32 disposed on the garment layer 40. The absorbent insert has a fluid-permeable top layer 28, an absorbent core 48, and a fluid-impermeable base layer 30, as shown in figure 5. The base layer 30 has a first and second terminal end 82, the first end of the absorbent core 48 being spaced apart from the first terminal end of the base layer, as shown in figures 3 and 3D. First and second nonwoven patches 52 and 53, as disclosed in column 21, lines 43-47, is disposed on and covers the first terminal ends of the base layer 30, as shown in figure 3D. The first and second nonwoven patches 52 and 53 each have a first portion adhered to the top layer of the absorbent insert and the garment layer, as shown in figure 3 and disclosed in column 16, lines 12-25. A second portion bounded by the first portion along attachment zones 42 and 44, as shown in figure 3, the second portion being unadhered to the top layer of the absorbent insert, as disclosed in column 17, lines 10-17. While Van Gompel does not explicitly disclose a pouch with an opening, the unadhered edges 63 and 64 of the nonwoven patches 52 and 53 inherently creates openings to pouches therein. First and second barriers 44 are disposed through the first portion of the nonwoven pouches 52 and 53 and the top layer 28, and are disposed between the first end of the absorbent core 48 and the first terminal end 82 of the base layer 30 of the absorbent insert 32, as shown in figure 3. The first and second barriers 44 are configured to direct fluid flow and militate against fluid overflow, as disclosed in column 21, lines 12-15. The opening 64 of the second nonwoven patch 53 faces the opening 63 of the first nonwoven patch 52, as shown in figure 3.
Van Gompel discloses all aspects of the claimed invention with the exception of the first and second barriers connecting to the base layer of the absorbent insert. However, Van Gompel discloses in column 21, lines 12-15, the desire for the barriers to resist passage of liquid from the absorbent core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second barriers of Van Gompel connect to the base layer of the absorbent insert to achieve the predictable result of further resisting passage of liquid from the absorbent core through the terminal ends of the absorbent insert.
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 5-7, the closest prior art of record, Van Gompel, discloses leg cuff elastic member 34 that are located between the top layer 28 and the garment layer 40, as shown in figure 3A. In order for the leg cuffs to be disposed between the top layer and the nonwoven patch, the elastic members 34 of Van Gompel would have to be located above the top layer instead of below it. Van Gompel provides no motivation or suggestion for such a modification. With respect to claims 9 and 19, Van Gompel does not disclose the barrier length being greater than the base layer width. Instead, Van Gompel discloses that the barrier is the same width as the absorbent insert and does not suggest any need to extend it beyond the width of the absorbent insert, and thus beyond the base layer width. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 9,044,358; 6,217,563; 6,132,410; 5,531,730; and 2017/0246054 disclose absorbent products having patches forming pouches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781